Citation Nr: 1021925	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right nephrectomy, 
claimed as loss of kidney.  

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service from February 1966 to October 
1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  The 
transcript of the hearing is associated with the claims file. 

The issue of service connection for a right nephrectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran demonstrated no worse than a Level II hearing 
acuity in his service-connected right ear and a Level III 
hearing acuity in his service-connected left ear on 
audiological evaluations conducted during the claim/appeal 
period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met for the entire claim/appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating 
schedule.  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

In this case, the record reflects that the Veteran was 
granted service connection for bilateral hearing loss with a 
noncompensable rating effective June 30, 2004, in a November 
2004 rating decision.   

In the present case, the Veteran asserts that his hearing 
loss has worsened and seeks a compensable disability 
evaluation for his service-connected bilateral hearing loss.  
See the August 2007 VA Form 21-4138.  

Review of the Veteran's VA treatment records reveal that he 
underwent audiometric testing in November 2007.  At that 
time, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
60
60
LEFT
20
35
55
55
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
November 2007 audiometric results reveal that the Veteran 
demonstrated Level II hearing acuity in the service-connected 
left ear (with a puretone threshold average of 53 dB and 
speech discrimination score of 84 percent) and a Level II 
hearing acuity in the service-connected right ear (with 
puretone threshold average of 53 and speech discrimination 
score of 84 percent).  Table VII (Diagnostic Code 6100) 
provides a 0 percent disability rating for the hearing 
impairment demonstrated at this examination.  38 C.F.R. § 
4.85.  

The Veteran then underwent a VA audiological examination in 
connection with his claim in April 2008.  At the examination, 
he demonstrated pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
65
60
LEFT
25
35
60
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the April 
2008 audiometric results reveal that the Veteran demonstrated 
Level I hearing acuity in the service-connected left ear 
(with a puretone threshold average of 51 dB and speech 
discrimination score of 92 percent) and a Level I hearing 
acuity in the service-connected right ear (with puretone 
threshold average of 54 dB and speech discrimination score of 
92 percent).  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated at this examination.  38 C.F.R. § 4.85.  

The Veteran's VA treatment records further include an 
audiological assessment dated in April 2009.  The audiometric 
results reveal that the Veteran demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
65
65
LEFT
30
45
65
60
65

However, no speech recognition scores were recorded.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Because the 
examination did not include a speech discrimination test, the 
audiometric results may not be considered for rating 
purposes.  Nonetheless, the Board does observe that the 
examining audiologist specifically wrote that there had been 
no significant change in hearing since the April 2008 
evaluation.  

The Veteran was afforded with another VA audiological 
examination in connection with his claim in September 2009, 
after asserting at the DRO hearing that his hearing had 
worsened since the last VA audiological examination.  

At the September 2009 examination, he demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
65
60
LEFT
30
45
60
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 and 88 percent in the left 
ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
September 2009 audiometric results reveal that the Veteran 
demonstrated Level II hearing acuity in the service-connected 
right ear (with a puretone threshold average of 58 dB and 
speech discrimination score of 94 percent) and a Level III 
hearing acuity in the service-connected left ear (with 
puretone threshold average of 58 dB and, resolving reasonable 
doubt in favor of the Veteran, a speech discrimination score 
of 88 percent).  Table VII (Diagnostic Code 6100) provides a 
0 percent disability rating for the hearing impairment 
demonstrated at this examination.  38 C.F.R. § 4.85.  

Additionally, the Board notes that the audiometric test 
results from the April 2008 and September 2009 audiological 
examinations did not show an exceptional pattern of hearing 
impairment for either ear.  Furthermore, the November 2007 
audiometric results did not show an exceptional hearing 
impairment.  While the April 2009 audiometric results may 
have indicated an exceptional hearing impairment in the right 
ear, those results may not be used for VA rating purposes for 
reasons previously explained.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the claim as the Veteran's hearing 
loss more closely approximates the criteria for the currently 
assigned noncompensable rating under Diagnostic Code 6100 
throughout the appeal period.  Thus, entitlement to a 
compensable rating for bilateral hearing loss on a schedular 
basis is denied.  

While the Board has considered whether staged ratings are 
warranted for this period, the factual findings do not show 
distinct time periods where the Veteran's hearing loss 
exhibited symptoms that would warrant different ratings.  
Thus, a staged rating is not warranted.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed 
bilateral hearing loss disability.     

The Board has further considered whether the Veteran's 
bilateral hearing loss warrants referral for consideration of 
a higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, after review of the record, the Board finds that any 
limitations on the Veteran's employability due to his 
service-connected bilateral hearing loss have been 
contemplated in the currently assigned noncompensable rating 
under DC 6100.  The evidence does not reflect that the 
Veteran's claimed disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment at any time relevant to the claim/appeal period.  
The record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant consideration of the assignment of an 
extraschedular rating.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In a September 2007 VCAA notice letter, the RO advised the 
Veteran that he may submit evidence showing that his service-
connected bilateral hearing loss had increased in severity.  
The RO also explained how VA determines the disability rating 
and included a thorough description of the types of 
information and evidence that the Veteran may provide VA in 
support of the assignment of a disability rating.  The RO 
further explained what evidence VA was responsible for 
obtaining or would assist in obtaining on the Veteran's 
behalf in support of his claim.  Thus, the September 2007 
VCAA notice letter, which was sent prior to the initial 
denial of the claim, fully satisfied VCAA notice requirements 
with respect to the Veteran's bilateral hearing loss claim.    

The record further reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
December 2008 SOC, and the January 2010 SSOC, which 
cumulatively included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Moreover, neither the Veteran nor his representative has 
alleged any prejudice with respect to the notice received for 
the increased rating claim during the course of this appeal.  
Indeed, the Veteran through his representative demonstrated 
an understanding of how VA determines the disability rating 
for hearing loss at the DRO hearing.  See October 2008 DRO 
hearing transcript, p. 2.  The Veteran has been provided with 
ample opportunity to submit evidence and argument in support 
of his claim and to participate effectively in the processing 
of his claim for an increased rating during the course of 
this claim/appeal.

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with audiological examinations in connection with his 
claim in April 2008 and September 2009.  The Board notes that 
all relevant audiometric findings for evaluation of the 
Veteran's claim on a schedular basis are included in the 
examination reports.  

However, the Board notes that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  The Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

Although the April 2008 and September 2009 VA examiners did 
not specifically address the functional effect of the 
Veteran's hearing loss disability, the Board notes that the 
Veteran provided such information to the April 2008 examiner 
when he reported that he had difficulty understanding 
conversational speech in most listening situations.  Also, 
other evidence of record, such as the Veteran's VA treatment 
records as well as the Veteran's own testimony at his October 
2008 DRO hearing, further reveals that the Veteran wears 
hearing aids in both ears, which relates to his occupational 
functioning and daily activities.  Therefore, while neither 
VA examiner specifically addressed the functional effects of 
the Veteran's hearing disability, the evidence of record is 
sufficient for the purposes of evaluating the Veteran's 
claim, to include consideration of whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).  Thus, no remand to obtain another audiological 
examination or a supplemental medical opinion is warranted in 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

Also, VA treatment records adequately identified as relevant 
to the Veteran's increased rating claim have been obtained 
and are associated with the claims folder.  The Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss for the entire claim/appeal period is 
denied.  


REMAND

After careful review of the evidence, the Board finds that 
additional development is needed before the Board may proceed 
to evaluate the merits of the Veteran's claim for right 
nephrectomy.

The record reflects that the Veteran initially sought 
entitlement to service connection for loss of his kidney due 
to Agent Orange exposure at the time that he filed his August 
2007 claim.  See the VA Form 21-4138 dated in August 2007.  
However, the Veteran later wrote, in a June 2008 statement, 
that he sought entitlement to service connection for removal 
of his right kidney due to Agent Orange exposure and as 
secondary to his service-connected diabetes mellitus type 2.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Because the Veteran has asserted that his loss of the 
right kidney is secondary to his service-connected diabetes 
mellitus type II, VA must consider whether service connection 
for the Veteran's claimed disorder is warranted on a 
secondary basis.  

While the Veteran has been afforded with medical examinations 
related to his diabetes mellitus during the course of his 
claim/appeal, no medical examiner has specifically addressed 
whether the Veteran's right nephrectomy was caused or 
aggravated by his service-connected diabetes mellitus.  In 
light of the Veteran's assertion that his claimed right 
nephrectomy may be related to his service-connected 
disability of diabetes mellitus, the Board finds that none of 
the examination reports currently of record are adequate with 
respect to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  Thus, a remand for another medical 
examination and medical nexus opinion that specifically 
addresses whether the Veteran's claimed right nephrectomy was 
caused or aggravated by service-connected diabetes mellitus 
is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
examination of his claimed right 
nephrectomy.  The claims file, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should state whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that the Veteran's right 
nephrectomy was caused or aggravated by 
service-connected diabetes mellitus type 2, 
or is otherwise related to active military 
service, to include any symptomatology 
shown therein; or whether such a 
relationship to diabetes mellitus or, 
otherwise, to service based on causation, 
or aggravation is unlikely (i.e., a 
probability of less than 50 percent.) 

b.  The examiner should discuss both lay 
and medical evidence included in the claims 
folder as well as any relevant medical 
articles in support of his or her 
conclusions.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC and given 
an appropriate period of time for 
response.  The case should then be 
returned to the Board, if in order.  

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


